Exhibit 10.1

LICENSE AGREEMENT

This Agreement made effective as of this 27 th day of August, 2009 (the
“Effective Date”), by and between Northwestern University, an Illinois
corporation having a principal office at 633 Clark Street, Evanston, Illinois
60208 (hereinafter referred to as “Northwestern”) and Catalyst Pharmaceutical
Partners, Inc., a Delaware corporation having a principal office at 355 Alhambra
Circle, Suite 1370, Coral Gables, FL, 33134 (hereinafter referred to as
“Licensee”) (each a “Party” and collectively the “Parties”).

WITNESSETH

WHEREAS, Northwestern is the owner of certain patents and patent application
listed on Exhibit A and has the right to grant licenses under such patents and
patent application, subject only to a royalty-free, nonexclusive license
heretofore granted to the United States Government;

WHEREAS, Northwestern desires to have such patent rights, and know-how developed
and commercialized to benefit the public and is willing to grant a license
hereunder;

WHEREAS, Licensee has represented to Northwestern that Licensee has the
expertise, experience, and resources necessary to enable Licensee to commit
itself to a diligent program to develop and subsequently manufacture, market and
sell products utilizing such patent rights and know-how;

WHEREAS, Licensee desires to obtain a license under such patent rights and
know-how upon the terms and conditions hereafter set forth;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties hereto agree as follows:

ARTICLE I - DEFINITIONS

1.1 “Affiliate” shall mean any corporation, firm, partnership or other entity
which controls, is controlled by or is under common control with a Party. For
the purposes of this definition, “control” shall mean any right or collection of
rights that together allow direction on any vote with respect to any action by
an entity or the direction of management and operations of that entity. Such
right or collection of rights includes without limitation (a) the authority to
act as sole member or shareholder or partner with a majority interest in an
entity; (b) a majority interest in an entity; and (c) the authority to appoint,
elect, or approve at least a majority of the governing board of that entity.

1.2 “FDA” shall mean the United States Food & Drug Administration and any
successor agency thereto.

1.3 “Field” shall mean treatment of neurological conditions (including
addiction) in humans by means of altering biochemical pathways associated with
such conditions.

 

1



--------------------------------------------------------------------------------

1.4 “IND” shall mean an Investigational New Drug Application as described in 21
C.F.R. § 312.20 et seq. (as the same may be amended from time to time).

1.5 “Know-How” shall mean technical information existing as of the Effective
Date which is owned by Northwestern and directly relates to practicing
inventions described in Patent Rights.

1.6 “Licensed Products” shall mean all products and services of Licensee, its
Affiliates and its sublicensees covered by or which incorporate or are developed
or made using the Patent Rights or Know-How.

1.7 “NDA” shall mean an application submitted to the FDA for approval to market
a new drug, as described in 21 C.F.R. § 314.50 et seq. (as the same may be
amended from time to time).

1.8 “Net Sales” shall mean the gross amount invoiced by Licensee or its
Affiliates to unaffiliated third parties for the sale of Licensed Products, less
(a) trade credits, discounts, rebates and allowances actually granted on account
of price adjustments, rebate programs, billing errors or the rejection or return
of goods, (b) all costs of shipping, freight, transportation and insurance for
the Licensed Product, but only to the extent that such costs are included in
Licensee’s or its Affiliate’s invoice price to its customers for the Licensed
Product, and (c) all sales, use, excise and other taxes and compulsory payments
to governmental authorities (including tariffs and customs duties) that are
included in Licensee’s or its Affiliate’s invoice price to its customers for the
Product.

In the event that the Licensed Product is sold in a fixed combination
(“Combination Product”) with one or more active therapeutic compounds not
subject to this Agreement (“Other Items”), the invoice price of such Combination
Product shall be set by Licensee in good faith, applying a standard of fair and
honest dealing with Northwestern, and Net Sales in each country of the Licensed
Product included in the Combination Product shall be determined using the
following formulae:

 

  (a) If the Licensed Product and Other Items contained in the combination are
sold separately in such country, the Net Sales for purposes of calculating
royalty payments will be the result obtained by multiplying the Net Sales of the
Combination Product in such country by the fraction A/A+B, where A is the
invoiced price in such country of the Licensed Product in the Combination
Product, and B is the invoiced price in such country of all Other Items in the
Combination Product.

 

  (b) If the Combination Product includes Other Items which are not sold
separately in such country (but the Licensed Product contained in the
Combination Product is sold separately in such country), the Net Sales for
purposes of calculating royalty payments will be the result of multiplying the
Net Sales of the Combination Product in such country by the fraction A/C, where
A is as defined above and C is the invoiced price in such country of the
Combination Product.

 

  (c)

If neither the Licensed Product nor the Other Items contained in the Combination
Product are sold separately, or if only the Licensed Product is not sold
separately, Licensee shall in good faith, applying a standard of fair and honest
dealing with

 

2



--------------------------------------------------------------------------------

 

Northwestern, propose, after discussion with Northwestern, the percentage of the
revenue from such Combination Product in such country that is attributable to
the Licensed Product and shall notify Northwestern in writing of such proposal
not less than 45 days prior to commencing sales of such Combination Product.
Unless Licensee receives written objection from Northwestern to such proposal
within 45 days following Northwestern’s receipt of such proposal, then the
revenue so attributed to the Licensed Product shall be the Net Sales for the
purposes of this paragraph. In the event Northwestern objects to Licensee’s
proposal, Northwestern and Licensee agree to negotiate in good faith to reach a
mutually acceptable determination, and Licensee shall not market such
Combination Product unless and until such a determination is reached.

1.9 “Patent Rights” shall mean the patents and patent application listed on
Exhibit A attached hereto and incorporated herein by reference, and any patents
which issue from such patent application, and all divisions, continuations and
continuations-in-part, reissues, reexaminations or extensions of any thereof, to
the extent that such are supported by the specification and entitled to the
priority date of the patents or pending patent application in Exhibit A. Patent
Rights shall also include any foreign counterparts of any of the foregoing.

1.10 “Regulatory Approval” shall mean the approval of either the FDA or of a
foreign counterpart thereto required to commence commercial sale of a Licensed
Product in such country in the Territory in which such foreign counterpart has
jurisdiction.

1.11 “Territory” shall mean the World.

1.12 “Launch” shall mean, in each country of the Territory, the first commercial
sale of a Licensed Product by or on behalf of Licensee or its Affiliates or its
sublicensees in such country following the Regulatory Approval of such Licensed
Product in such country.

ARTICLE II - GRANT

2.1 In reliance upon the representations made to Northwestern by Licensee that
Licensee has the experience, expertise and resources necessary to enable
Licensee to perform its obligations hereunder, Northwestern hereby grants to
Licensee and its Affiliates an exclusive license under Patent Rights and
Know-How to make, have made, use, import, offer for sale and sell Licensed
Products in the Territory in the Field.

2.2 The grant under Paragraph 2.1 shall be subject to the obligations of
Northwestern and of Licensee to the United States Government under any and all
applicable laws, regulations, and executive orders including those set forth in
35 U.S.C. §200, et seq.

2.3 Northwestern and all inventors of Patent Rights retain the right to utilize
Patent Rights and Know-How for noncommercial research and educational purposes.
Northwestern also retains the rights to distribute certain materials upon
request by the research community for academic purposes through a Material
Transfer Agreement (MTA), in compliance with NIH guidelines.

2.4 The grant of this license does not obligate Northwestern or any inventor of
Patent Rights to make available to Licensee, its sublicensees or Affiliates for
their own use and benefit, Northwestern space, facilities, students and
services, unless otherwise stated herein or in a separate contractual agreement
between Northwestern and Licensee.

 

3



--------------------------------------------------------------------------------

2.5 Northwestern hereby grants to Licensee the right to grant sublicenses
consistent with this Agreement provided that Licensee shall be responsible for
the performance of its sublicensees, including the payment of royalties, and
shall provide Northwestern with executed copies of such sublicense agreements
within thirty (30) days of execution of such agreements. Northwestern shall
treat all such sublicense agreements and the terms thereof as confidential
information of Licensee in accordance with Section 3.1.

2.6 The grant of this license shall not include research or discoveries that
arise from collaborations between inventors of Patent Rights and other faculty
investigators at Northwestern or outside Northwestern.

ARTICLE III - CONFIDENTIAL INFORMATION

3.1 (a) Northwestern and Licensee each agree that all information contained in
documents marked “Confidential” which are forwarded to one by the other shall be
received in strict confidence, used only for the purposes of this Agreement, and
not disclosed by the recipient (subject to paragraph (e) of this Section 3.1),
its agents or employees to any third party without the prior written consent of
an authorized officer of the disclosing Party, unless such information (i) was
in the public domain at the time of disclosure, (ii) later became part of the
public domain through no act or omission of the recipient, its employees,
agents, successors or assigns, (iii) was lawfully disclosed to the recipient by
a third party having the right to disclose it, (iv) was already known by the
recipient at the time of disclosure (as evidenced by recipient’s written
records), (v) was independently developed by recipient (as evidenced by
recipient’s written records) or (vi) is required to be submitted to a government
agency to obtain and maintain the approvals and clearances of Licensed Products.

(b) Disclosure may be made to Affiliates, distributors, customers, and agents,
to nonclinical and clinical investigators, and to consultants, where necessary
or desirable with appropriate safeguards to protect the confidential underlying
disclosure. Either recipient may disclose confidential information of the
disclosing Party (to the extent such disclosure is reasonably necessary) to such
Party’s outside counsel, accountants, or agents and to bankers and other third
parties in connection with due diligence or similar investigations; provided in
each case that any such consultant, banker, lawyer, accountant, agent or third
party is bound by obligations of confidentiality and non-use at least as
restrictive as those set forth herein.

(c) Northwestern and Licensee also agree that confidential information may be
orally disclosed by one Party to the other Party. Such information shall be
confirmed in writing and designated “Confidential” within thirty (30) days of
disclosure for the provisions of this Article III to apply.

(d) The fact that a particular item of know-how or information does not at the
time of disclosure or generation qualify as (or subsequently ceases to qualify
as) confidential information by virtue of one or more of the exclusions
specified in paragraph (a) (the “Excluded Item”) will not relieve the recipient
from its obligation of confidentiality and non-use as to any other item of
confidential information of the disclosing party or as to the relationship of
the Excluded Item to any other item of confidential information of the
disclosing party.

 

4



--------------------------------------------------------------------------------

(e) If, based upon the advice of legal counsel skilled in the subject matter,
the recipient is required to disclose confidential information of the disclosing
party to comply with an applicable law, regulation, legal process, or order of a
government authority or court of competent jurisdiction, the recipient may
disclose such confidential information only to the person or entity required to
receive such disclosure; provided, however, that the recipient required to
disclose such confidential information shall (i) to the extent reasonably
practicable, give prior notice to such disclosing Party to enable it to seek any
available exemptions from or limitations on such disclosure requirement and
shall reasonably cooperate in such efforts by the disclosing Party, (ii) furnish
only the portion of the confidential information which is legally required to be
disclosed, based upon the advice of legal counsel skilled in the subject matter,
(iii) use all reasonable efforts to secure confidential protection of such
confidential information, and (iv) continue otherwise to perform its obligations
of confidentiality set out herein as to such confidential information.

3.2 Each Party’s obligation of confidence hereunder shall be fulfilled by using
at least the same degree of care with the other Party’s confidential information
as it uses to protect its own confidential information but in any event not less
than reasonable care. This obligation shall exist while this Agreement is in
force and for a period of two (2) years thereafter except in the event of
termination by Northwestern for breach on the part of Licensee, in which event
Licensee’s obligation to maintain Northwestern’s information confidential will
exist for a period of ten (10) years after the termination for breach. The
provisions of this Article III shall survive termination of this Agreement.

3.3 This Agreement may be distributed solely (a) to those employees, agents and
independent contractors of Northwestern and Licensee who have a need to know its
contents, (b) to those persons whose knowledge of its contents will facilitate
performance of the obligations of the parties under this Agreement, (c) to those
persons, if any, whose knowledge of its contents is essential in order to permit
Licensee or Northwestern to maintain or secure the benefits under policies of
insurance, (d) subject to paragraph (e) of Section 3.1, as may be required by
law or regulation or by court or administrative agency order, or (e) such other
persons as may be permitted by paragraph (b) of Section 3.1. Notwithstanding,
Licensor acknowledges Licensee’s representations (i) that Licensee is a company
with a class of securities registered under Section 12 of the Securities
Exchange Act of 1934 and (ii) that as a result Licensee will be obligated to
disclose this Agreement in its reports to the U.S. Securities and Exchange
Commission (“Commission”) and to file a copy of same as an exhibit to its
reports to the Commission.

ARTICLE IV - MILESTONES AND DUE DILIGENCE

4.1 Licensee hereby represents that Licensee has the experience, expertise and
resources necessary to enable Licensee to perform its obligations hereunder.
Licensee shall use commercially reasonable efforts to develop and commercialize
Licensed Products (assuming US clinical trial protocols). Licensee shall, upon
execution of this Agreement, submit to Northwestern a preliminary development
and business plan that sets forth an outline of Licensee’s intended efforts to
develop and commercialize Licensed Products. Such plan shall include a
reasonably detailed description of the tasks generally anticipated to be
performed for the development of Licensed Products in relation to the milestones
set forth in Section 4.2 and estimates of anticipated expenses.

 

5



--------------------------------------------------------------------------------

4.2 The parties agree that if all milestones listed on Exhibit B are met,
Licensee will be deemed to be using commercially reasonable efforts to develop
and commercialize Licensed Products.

4.3 The parties agree that if any milestone payment listed on Exhibit C,
Section 2, is not met, Licensee will be deemed to be in breach.

4.4 The parties acknowledge that the process of drug development involves many
variables and uncertainties. Therefore, the failure to adhere to specific
aspects of the preliminary development and business plan shall not, without
more, give rise to any right to terminate this Agreement; provided, however,
that Northwestern shall not be precluded from considering the preliminary
development and business plan as part of its evaluation of whether Licensee’s
development efforts are commercially reasonable so long as it also considers any
additional information provided by Licensee regarding factors affecting such
development efforts.

4.5 Licensee agrees to provide annual progress reports with sufficient details
to Northwestern describing Licensee’s research and development efforts in the
development of Licensed Products during the preceding year. Such progress
reports shall be due each January, beginning January 2010, until the date of
first commercial sale of a Licensed Product.

ARTICLE V - PAYMENTS

In consideration of the license granted by Northwestern to Licensee under this
Agreement, Licensee shall pay to Northwestern the amounts listed in Exhibit C
hereto.

ARTICLE VI - PAYMENT, REPORTS AND RECORDS

6.1 Payment Dates and Reports

Within sixty (60) days after the end of each calendar quarter of each year
during the term of this Agreement (and within sixty (60) days after the end of
the first calendar quarter which ends following the expiration of this
Agreement), Licensee shall pay to Northwestern all amounts which have become due
and payable during such calendar quarter. Such payments shall be accompanied by
a statement showing the Net Sales of each Licensed Product by Licensee and its
Affiliates in each country, the applicable royalty rate and the calculation of
the amount of royalty due, as well as all amounts of Sublicensing Revenue
received and a calculation of Northwestern’s share thereof.

6.2 Accounting

a. Payments in U.S. Dollars

All dollar sums referred to in this Agreement are expressed in U.S. dollars and
the Net Sales used for calculating the royalties and other sums payable to
Northwestern by Licensee pursuant to Paragraph 6.1 shall be computed in U.S.
dollars. All payments of such sums and royalties shall be made in U.S. dollars.
For purposes of determining the amount of royalties due, the amount of Net Sales
in any foreign currency shall be computed by converting such amount into U.S.
dollars at the prevailing commercial rate of exchange for purchasing U.S.
dollars with such foreign currency in question as quoted by Citibank in New York
on the last business day of the calendar quarter for which the relevant royalty
payment is to be made by Licensee.

 

6



--------------------------------------------------------------------------------

b. Blocked Royalties

Notwithstanding the foregoing, if by reason of any restrictive exchange laws or
regulations Licensee or any Affiliate or sublicensee hereunder shall be unable
to convert to U.S. dollars an amount equivalent to the royalty payable by
Licensee hereunder in respect of Licensed Product sold for funds other than U.S.
dollars, Licensee shall notify Northwestern promptly with an explanation of the
circumstances. In such event, payment of any royalties due hereunder which are
so restricted shall be deferred and paid in U.S. dollars as soon as reasonably
possible after, and to the extent that, such restrictive exchange laws or
regulations are lifted so as to permit such conversion to United States dollars,
of which lifting Licensee shall promptly notify Northwestern. At its option,
Northwestern shall meanwhile have the right to request the payment (to it or to
a nominee), and upon such request Licensee shall pay, or cause to be paid, all
such amounts (or such portions thereof as are specified by Northwestern) in
funds, other than U.S. dollars, designated by Northwestern and legally available
to Licensee under such then existing restrictive exchange laws or regulations.

6.3 Records

(a) Licensee shall keep, and shall cause its Affiliates and sublicensees to
keep, for three (3) years following the date on which a quarterly report is
delivered and all payments due as reflected in such report have been paid,
complete and accurate records for such quarter of sales of each Licensed Product
by Licensee or its Affiliates and Sublicensing Revenue received from its
sublicensees. Such records shall be kept in sufficient detail to enable the
amounts payable to be determined accurately. Northwestern shall have the right
during this period of three (3) years after receiving any such report to
appoint, at its expense, an independent certified public accountant to inspect
the relevant records of Licensee and its Affiliates to verify such report.
Northwestern shall submit the name of said accountant to Licensee for approval;
said approval shall not be unreasonably withheld, delayed or conditioned.
Licensee shall make its relevant records and those of its Affiliates available
for inspection by such independent certified public accountant. Such inspection
shall be conducted during regular business hours at such place or places where
such records are customarily kept, upon reasonable notice from Northwestern, to
the extent necessary to verify the accuracy of the reports and payments with not
more than one (1) inspection per calendar year. Northwestern shall have no right
to inspect any quarter more than once, absent a demonstration of a reasonable
basis therefor.

(b) Northwestern agrees to hold in strict confidence all information concerning
royalty payments and reports, and all information learned in the course of any
audit or inspection, except to the extent necessary for Northwestern to reveal
such information in order to enforce its rights under this Agreement or as may
be required by law (in accordance with Section 3.1(e)).

(c) If royalties are understated by five percent (5%) or more in Licensee’s
favor, the Licensee shall, within ten (10) days of receipt of the audit report,
pay the balance due Northwestern plus all reasonable costs of the audit or
inspection and interest at the prime rate as quoted in effect from time to time
by Citibank in New York (the “Adjustment Rate”) from the date at which such
unpaid amount would have otherwise been due and payable. If royalties are
understated by less than five percent (5%), Licensee shall include such unpaid
amount with the next scheduled payment pursuant to Paragraph 6.1. If royalties
are overstated in Northwestern’s favor,

 

7



--------------------------------------------------------------------------------

then Licensee shall be entitled to a credit against the next scheduled payment
to be made following the inspection pursuant to Paragraph 6.1 in an amount equal
to the amount of the overpayment,

ARTICLE VII - PUBLICATION

Subject to this paragraph, Northwestern will have the right, at its discretion,
to publish the results of any of its research related to the Patent Rights or
Know-How and use any information for purposes of research, teaching, and other
educationally-related matters. In order to avoid loss of Patent Rights as a
result of premature disclosure of patentable information, Northwestern shall
submit any prepublication or predisclosure material that are related to the
Patent Rights and where Richard Silverman is a co-author to the Licensee for
review at least thirty (30) days prior to planned submission for publication or
disclosure. Licensee shall notify Northwestern within twenty (20) days after it
receives such material as to: (1) whether it desires Northwestern to file patent
applications on any inventions contained in the material, in which case
Northwestern shall proceed to file a patent application at the expense of
Licensee and add such patent application to Exhibit A, so long as it fulfills
Patent Rights; (2) whether Licensee requests a delay in publication, in which
case Northwestern agrees to delay publication for a maximum of an additional
twenty-one (21) days; and (3) whether such materials contain confidential
information of Licensee, in which case Northwestern shall, at Licensee’s
request, delete said confidential information from the intended publication.

ARTICLE VIII - PATENT PROSECUTION

8.1 Northwestern shall apply for, seek prompt issuance of, and maintain during
the term of this Agreement the Patent Rights in the United States and in the
foreign countries, if any, listed in Exhibit A hereto. Exhibit A may be amended
by verbal agreement of both parties, such agreement to be confirmed in writing
within ten (10) days. The prosecution, filing and maintenance of all Patent
Rights shall be the responsibility and obligation of Northwestern; provided,
however, Licensee shall have reasonable opportunities to advise Northwestern and
shall cooperate with Northwestern in such prosecution, filing and maintenance.

8.2 For the avoidance of doubt, payment of all fees and costs relating to the
filing, prosecution, and maintenance of Patent Rights shall be the
responsibility of Licensee, whether such fees and costs were incurred before or
after the Effective Date.

ARTICLE IX - INFRINGEMENT

9.1 Each party shall inform the other promptly in writing of any alleged
infringement of the Patent Rights by a third party of which it becomes aware and
of any available evidence thereof.

9.2 Licensee, at its expense, will have first right to enforce Patent Rights
against infringement by third parties. Licensee may, for such purposes, use the
name of Northwestern as party plaintiff; provided, however, that such right to
bring such infringement action shall remain in effect only for so long as the
license granted herein remains exclusive. No settlement, consent judgment or
other voluntary final disposition of the suit may be entered into without the
consent of Northwestern, which consent shall not be unreasonably withheld,
delayed or conditioned. Licensee shall indemnify Northwestern against any order
for costs that may be made against Northwestern in such proceedings.

 

8



--------------------------------------------------------------------------------

9.3 If Licensee recovers any damages or other sums in such action, suit or
proceeding, or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of-pocket costs and expenses incurred by Licensee
and by Northwestern in connection therewith, including, with limitation,
attorneys fees. If after such reimbursement any funds shall remain from such
damages or other sums recovered, such funds shall be retained by Licensee;
provided, however, that Northwestern shall receive out of any such remaining
recovery received by Licensee an amount as follows: (i) as to ordinary damages,
Northwestern shall receive payment equivalent to payments that would have been
due to Northwestern as royalties under Exhibit C, Section 4 had the infringing
sales that Catalyst lost to the infringer been made by Catalyst, and (ii) as to
special or punitive damages, Northwestern shall receive payment equivalent to
payments that would have been due to Northwestern as Sublicensing Revenue Share
as specified under Exhibit C, Section 5.

9.4 If Licensee does not file suit against an infringer of Patent Rights within
6 months of knowledge thereof, during the term of this Agreement, Northwestern
shall have the right, but shall not be obligated, to prosecute at its own
expense all infringements of the Patent Rights and, in furtherance of such
right, Licensee hereby agrees that Northwestern may include Licensee as a party
plaintiff in such suit, without expense to Licensee. The total cost of any such
infringement action commenced or defended solely by Northwestern shall be borne
by Northwestern and Northwestern shall keep any recovery or damages for past
infringement derived therefrom.

9.5 In the event that a declaratory judgment action alleging invalidity or
noninfringement of any of the Patent Rights shall be brought against Licensee,
Northwestern, at its option, shall have the right, within thirty (30) days after
it receives notice of the commencement of such action, to intervene and take
over the sole defense of the action at its own expense.

9.6 In any infringement suit that either Party may institute to enforce the
Patent Rights pursuant to this Agreement, the other party hereto shall, at the
request and expense of the Party initiating such suit, cooperate with all
reasonable requests of the other Party, including, to the extent reasonably
possible, having its employees testify when requested and making available
relevant records, papers, information, samples, specimens, and the like.

9.7 Licensee, during the term of this Agreement, shall have the sole right in
accordance with the terms and conditions herein to sublicense any alleged
infringer for future use of the Patent Rights. Any consideration received as
part of such a sublicense shall be treated as Sublicensing Revenue pursuant to
Exhibit C, Section 5.

ARTICLE X - PRODUCT LIABILITY

10.1 Licensee shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold Northwestern, its trustees, directors,
officers, employees and Affiliates, harmless against all claims, proceedings,
demands and liabilities of any kind whatsoever, including reasonable attorneys’
fees and expenses, (a) arising out of the death of or injury to any person or
persons or out of any damage to property resulting from the production,
manufacture, sale, use, lease, consumption or advertisement of the Licensed
Product(s) or (b) arising from any obligation of Licensee hereunder.

 

9



--------------------------------------------------------------------------------

10.2 Prior to the manufacture of the Licensed Product for the purpose of
introducing it into humans and the actual introduction of the Licensed Product
into humans, Licensee shall obtain and carry in full force and effect
commercial, general liability insurance which shall protect Licensee and
Northwestern with respect to events covered by paragraph 10.1 (a) above. Such
insurance shall be written by a reputable insurance company authorized to do
business in the State of Illinois, shall list Northwestern as an additional
named insured thereunder, shall be endorsed to include product liability
coverage and shall require thirty (30) days written notice to be given to
Northwestern prior to any cancellation or material change thereof. The limits of
such insurance shall not be less than Five Million Dollars ($5,000,000) per
occurrence with an aggregate of Fifteen Million Dollars ($15,000,000) for
personal injury or death, and One Million Dollars ($1,000,000) per occurrence
with an aggregate of Three Million Dollars ($3,000,000) for property damage.
Licensee shall provide Northwestern with Certificates of Insurance evidencing
the same.

10.3 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NORTHWESTERN,
ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, AND AFFILIATES MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING AND THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY
NORTHWESTERN THAT THE PRACTICE BY LICENSEE OF THE LICENSE GRANTED HEREUNDER
SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY. IN NO EVENT SHALL
NORTHWESTERN, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES BE
LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC
DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER
NORTHWESTERN SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY.

ARTICLE XI - TERM AND TERMINATION

11.1 This Agreement shall become effective on the Effective Date. Unless sooner
terminated as provided for below, this Agreement shall continue in effect, on a
country-by-country basis, (a) until the expiration of the last to expire of any
Patent Rights or (b) ten (10) years from the date of the first commercial sale
in countries where no Patent Rights exist.

11.2 Licensee shall have the right to terminate this Agreement in whole or in
part anytime after three (3) years from the Effective Date by giving
Northwestern sixty (60) days written notice.

11.3 Subject to Licensee’s right to notice and a cure period as specified in
Section 11.7, Northwestern shall have the right to terminate or render this
license non-exclusive at any time after three (3) years from the Effective Date
if, in Northwestern’s reasonable judgment, Licensee has breached any of its
obligations hereunder.

 

10



--------------------------------------------------------------------------------

11.4 This Agreement shall be terminated immediately and shall be of no further
force and effect if Licensee fails to make the payment of the license fee
required by Section 1(b) of Exhibit C.

11.5 The provisions of Article III (Confidentiality), Article V (Payments),
Article VI (Payments, Reports and Records), Article X (Product Liability) and
Article XIII (Dispute Resolution) shall survive termination or expiration of
this Agreement in accordance with their terms.

11.6 If (1) Licensee makes any general assignment for the benefit of its
creditors; (2) a petition is filed by or against Licensee, or any proceeding is
initiated against Licensee as a debtor, under any bankruptcy or insolvency law,
unless the laws then in effect void the effectiveness of this provision; or
(3) a receiver, trustee, or any similar officer is appointed to take possession,
custody, or control of all or any part of Licensee’s assets or property, then
Northwestern may immediately terminate the license granted by this Agreement
upon written notice to Licensee of such termination.

11.7 If either Party breaches any material obligation imposed by this Agreement,
then the other Party may at its option, send a written notice to the Party in
breach that it intends to terminate the license granted by this Agreement. If
the Party in breach does not cure the breach within ninety (90) days from the
notice date, then the other Party shall have the right to terminate the license
granted immediately upon the date of mailing of a written notice of termination
to the Party in breach.

11.8 Upon termination of this Agreement for any cause, nothing herein shall be
construed to release either Party of any obligation that has matured prior to
the effective date of such termination. Licensee may, after the date of such
termination, sell all Licensed Products that it may have on hand at the date of
termination, provided that it pays the earned royalty thereon as provided in
this Agreement.

11.9 In the event of termination for breach by Licensee, Licensee agrees to no
longer use any of the Patent Rights or Know-How under which it has been granted
a license, and will turn over and assign to Northwestern its Regulatory
Approvals and data and material related to price and Regulatory Approvals at no
charge with the right to sublicense.

11.10 Upon termination of this Agreement, any and all existing sublicense
agreements shall be immediately assigned to Northwestern, and Northwestern
agrees to keep them in force to the extent that Northwestern is capable of
performing as a licensor in place of Licensee.

ARTICLE XII - ASSIGNMENT

12.1 Due to the nature and purpose of this Agreement, the Parties agree that a
material element of this Agreement is that Northwestern has selected Catalyst
Pharmaceutical Partners, Inc to serve as the licensee under this Agreement based
on the representations made by Catalyst Pharmaceutical Partners, Inc that it has
the experience, expertise and resources necessary to enable it to perform the
obligations of the license hereunder. Accordingly, the Parties agree that this
Agreement, the license granted hereunder, and the obligations of Licensee
hereunder shall not be assigned, sublicensed (unless herein granted), or
otherwise transferred by the Licensee without the prior written consent of
Northwestern. Notwithstanding any assignment or transfer permitted

 

11



--------------------------------------------------------------------------------

under this Paragraph 12.1, Licensee shall remain fully liable to Northwestern
for the performance of the assignee or transferee, unless Northwestern’s consent
expressly releases Licensee from such liability.

12.2 It is the understanding of the Parties that in the event a bankruptcy
petition is filed by or against Licensee, or any proceeding is initiated against
Licensee as a debtor under any bankruptcy or insolvency law, applicable law
excuses Northwestern from accepting performance from or rendering performance to
an entity other than Licensee, and Licensee, or trustee operating on behalf of
the Licensee, shall be prohibited from assigning, sublicensing, or otherwise
transferring the license granted hereunder and/or the obligations of Licensee
hereunder without the prior written consent of Northwestern.

12.3 Notwithstanding Sections 12.1 and 12.2, the parties agree that Licensee may
assign the Agreement to an acquirer of all or substantially all of Licensee’s
assets and business related to the Patent Rights; provided, however, that no
such assignment will be effective unless and until the assignee delivers to
Northwestern such assignee’s agreement in writing to assume and perform all of
Licensee’s obligations under the Agreement, in which case Licensee shall be
relieved of any further liability under this Agreement.

ARTICLE XIII - DISPUTE RESOLUTION

13.1 The Parties agree to effect all reasonable efforts to resolve any and all
disputes between them in connection with this Agreement in an amicable manner.

13.2 The Parties agree that any dispute that arises in connection with this
Agreement and which cannot be amicably resolved by the parties shall be resolved
by binding Alternative Dispute Resolution (ADR) in the manner set forth in
Paragraph 13.3 through Paragraph 13.5.

13.3 If a Party intends to begin ADR to resolve a dispute, such Party shall
provide written notice to the other Party informing the other Party of such
intention and the issues to be resolved. Within ten (10) business days after its
receipt of such notice, the other Party may, by written notice to the Party
initiating ADR, add additional issues to be resolved. If the Parties cannot
agree upon the selection of a neutral within twenty (20) business days following
receipt of the original ADR notice, a neutral shall be selected by the then
President of the Center for Public Resources (CPR), 680 Fifth Avenue, New York,
New York 10019. The neutral shall be a single individual having experience in
the pharmaceutical industry relating to drug development and commercialization
who shall preside in resolution of any disputes between the Parties. The neutral
selected shall not be an employee, director or shareholder of either Party or an
Affiliate or sublicensee.

13.4 Each Party shall have ten (10) business days from the date the neutral is
selected to object in good faith to the selection of that person. If either
Party makes such an objection, the then President of the CPR shall, as soon as
possible thereafter, select another neutral under the same conditions as set
forth above. This second selection shall be final.

13.5 The ADR shall be conducted in the following manner:

(a) No later than forty-five (45) business days after selection, the neutral
shall hold a hearing to resolve each of the issues identified by the Parties.

 

12



--------------------------------------------------------------------------------

(b) At least five (5) days prior to the hearing, each Party must submit to the
neutral and serve on the other Party a proposed ruling on each issue to be
resolved. Such proposed ruling shall contain no argument on or analysis of the
facts or issues, and shall be limited to not more than fifty (50) pages.

(c) The neutral shall not require or permit any discovery by any means,
including depositions, interrogatories or production of documents.

(d) Each Party shall be entitled to no more than eight (8) hours of hearing to
present testimony or documentary evidence. The testimony of both Parties shall
be presented during consecutive calendar days. Such time limitation shall apply
to any direct, cross or rebuttal testimony, but such time limitation shall only
be charged against the Party conducting such direct, cross or rebuttal
testimony. It shall be the responsibility of the neutral to determine whether
the parties have had the eight (8) hours to which each is entitled.

(e) Each Party shall have the right to be represented by counsel. The neutral
shall have the sole discretion with regard to the admissibility of any evidence.

(f) The neutral shall rule on each disputed issue within thirty (30) days
following the completion of the testimony of both Parties. Such ruling shall
adopt in its entirety the proposed ruling of one of the parties on each disputed
issue.

(g) ADR shall take place in Chicago, Illinois. All costs incurred for a hearing
room shall be shared equally between the Parties.

(h) The neutral shall be paid a reasonable fee plus expenses, which fees and
expenses shall be shared equally by the Parties.

(i) The ruling shall be binding on the Parties and may be entered as an
enforceable judgment by a state or federal court having jurisdiction of the
Parties.

13.6 This Article XIII shall survive any termination of this Agreement.

ARTICLE XIV - NOTICES AND PAYMENTS

Any payment, notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by
certified first class mail, postage prepaid, addressed to it at its address
below or as it shall designate by written notice given to the other Party:

 

In the case of Northwestern:    Executive Director    Technology Transfer
Program    Northwestern University    1800 Sherman Avenue, Suite 504   
Evanston, Illinois 60201 In the case of Licensee:    President    Catalyst
Pharmaceutical Partners, Inc    355 Alhambra Circle    Suite 1370    Coral
Gables, FL 33134

 

13



--------------------------------------------------------------------------------

ARTICLE XV - GENERAL

15.1 Force Majeure. Neither party shall be liable to the other for its failure
to perform any of its obligations under this Agreement, except for payment
obligations, during any period in which such performance is delayed because
rendered impracticable or impossible due to circumstances beyond its reasonable
control, including without limitation earthquakes, governmental regulation,
fire, flood, labor difficulties, interruption of supply of key raw materials,
civil disorder, and acts of God, provided that the Party experiencing the delay
promptly notifies the other Party of the delay.

15.2 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

15.3 Applicable Law. This Agreement is made in accordance with and shall be
governed and construed under the laws of the State of Illinois, excluding its
choice of law rules.

15.4 Entire Agreement. This Agreement and the exhibits attached hereto
constitute the entire, final agreement between the Parties with respect to the
subject matter of this Agreement, and supersede all previous agreements or
representations, written or oral, with respect thereto. This Agreement may not
be modified or amended except in a writing signed by a duly authorized
representative of each Party.

15.5 Headings. The headings for each article and section in this Agreement have
been inserted for convenience or reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

15.6 Independent Contractors. The Parties are not employees or legal
representatives of the other party for any purpose. Neither Party shall have the
authority to enter into any contracts in the name of or on behalf of the other
Party.

15.7 Advertising. Licensee shall not use the name of the inventor listed in
Exhibit A of this Agreement, of any institution with which the inventor has been
or is connected, nor the name of Northwestern, in any advertising, promotional
or sales literature, without prior written consent obtained from Northwestern in
each case.

15.8 Waiver. Any waiver (express or implied) by either Party of any breach of
this Agreement shall not constitute a waiver of any other or subsequent breach.

15.9 Counterparts. This Agreement may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.

15.10 Patent Marking. Licensee agrees to mark the Licensed Products sold in the
United States with all applicable United States patent numbers. All Licensed
Products shipped to or sold in other countries shall be marked in such a manner
as to conform with the patent laws and practice of the country of manufacture or
sale.

[Signatures on Following Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

CATALYST PHARMACEUTICAL PARTNERS, INC.     NORTHWESTERN UNIVERSITY By:  

/s/ Patrick J. McEnany

    By:  

/s/ Indrani Mukharji

Name:   Patrick J. McEnany     Name:   Indrani Mukharji, Ph.D. Title:  
President     Title:   Executive Director, Technology Transfer Program

 

15